Citation Nr: 0615584	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of carotid artery surgery performed by the 
Department of Veterans Affairs (VA) in 1985.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from April 1961 to April 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, this case was remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

In the Board's January 2004 remand decision, the Board found 
that the veteran should be afforded a VA examination to 
determine whether the veteran has additional disability as a 
result of the carotid artery surgery, which was proximately 
caused by VA's carelessness, negligence, lack of proper 
skill, error in judgment, similar instance of fault, or an 
event not reasonably foreseeable.  It was requested that the 
veteran's claims file be provided to a VA examiner for 
review.  The examiner was requested to confirm in his written 
report that he conducted such a review.  Following a thorough 
evaluation, during which all indicated tests are performed, 
the examiner was requested to (1) record all current 
complaints and pertinent clinical findings associated with 
the veteran's eyes and cerebrovascular accident; (2) opine 
whether it is at least as likely as not that, as a result of 
the 1985 carotid artery operation performed by VA, the 
veteran has additional disability; and if so (3) indicate 
whether it was proximately caused by VA's carelessness, 
negligence, lack of proper skill, error in judgment, similar 
instance of fault, or an event not reasonably foreseeable. 

In October 2005, the veteran was scheduled for a VA arteries, 
veins, and miscellaneous examination.  The examiner stated 
that the claims file was not available for review and the 
only records available were those on a computer file.  The 
examiner stated that without having reviewed the claims file, 
it was not possible to indicate whether the veteran's 
permanent defect was present prior to his operation.  The 
examiner stated that it was possible to infer that the 
veteran was having symptoms of carotid insufficiency on the 
right side prior to his surgical procedure.  

Thereafter, the veteran was provided an eye examination.  No 
medical opinion was provided regarding the etiology of the 
diagnosed cataract, glaucoma, left inferior quadranopia, 
and/or macular drusen.  

In November 2005, the veteran was afforded a VA examination 
by a physician's assistant.  She opined that the veteran 
clearly suffered a right hemispheric cerebrovascular accident 
peri-operatively during right carotid surgery.  She indicated 
that the veteran's consent for the surgery was obtained and 
that the right hemispheric cerebrovascular accident was a 
known complication that occurred in two to three percent of 
all cases.  She did not opine as to whether the right 
hemispheric cerebrovascular accident was proximately caused 
by VA's carelessness, negligence, lack of proper skill, error 
in judgment, similar instance of fault.  

The veteran's representative requested that a medical opinion 
be obtained from a physician and pointed out that the VA 
examiner who conducted the October 2005, VA arteries, veins, 
and miscellaneous examination had offered to provide an 
opinion upon receipt of the claims file.  This is documented 
in the VA examiner's report, but instead, the claims file was 
given to the physician's assistant who performed a new 
examination.  

In light of the foregoing, the Board finds that the claims 
file should be returned to the VA examiner who conducted the 
October 2005, VA arteries, veins, and miscellaneous 
examination for a medical opinion.  If he is unavailable, the 
Board finds that the veteran should be examined by a VA 
physician who should be requested to answer the enumerated 
questions set forth below.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The claims file should be returned to the 
VA examiner who conducted the October 2005, 
VA arteries, veins, and miscellaneous 
examination for a medical opinion.  If he is 
unavailable, the Board finds that the veteran 
should be afforded another VA examination by 
a VA physician.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The VA examiner who conducted the October 
2005, VA arteries, veins, and miscellaneous 
examination and/or the VA physician 
conducting a new examination should answer 
the following questions:

(1) Was the veteran's right hemispheric 
cerebrovascular accident caused by VA medical 
or surgical treatment in 1985 (1985 carotid 
artery operation performed by VA) AND does 
the veteran have a current eye disability 
which was caused by VA medical or surgical 
treatment in 1985; (2) Was the proximate 
cause of the veteran's right hemispheric 
cerebrovascular accident AND was the 
proximate cause of any current eye disability 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, 
or examination; (3) Did VA fail to exercise 
the degree of care that would be expected of 
a reasonable health care provider; and (4) 
Was the proximate cause of the veteran's 
right hemispheric cerebrovascular accident 
AND any current eye disability an event not 
reasonably foreseeable?

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


